DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 


2. Applicant's Preliminary Amendment filed on 01/23/2020 is acknowledged.
Claims 22-24, 52-57, 64-65, 69 and 105-112 are pending. 


Restriction Requirement

3. Restriction to one of the following inventions is required under 35 U.S.C. § 121:

I. Claims 22-24, 52-54 and 106-112, drawn to an anti-PD-1 monoclonal antibody which comprises the recited amino acid sequences, to nucleic acids and vectors encoding the antibody, and to host cells comprising the vectors, classified in C07K16/28, for example.

II. Claims 55-56, drawn to a transgenic mouse which expresses the antibody of Group I, and a hybridoma prepared from the mouse, classified in A01K67/0275, for example.

III. Claim 57, drawn to a method of modulating an immune response in a subject comprising administering to the subject the antibody Group I, classified in A61K39/395.

IV. Claims 64-65, drawn to methods of inhibiting tumor growth and to methods of treating an infectious disease comprising administering to a subject the antibody of Group I, classified in A61P35/00, for example.

. Claim 69, drawn to a method for treating a hyperproliferative disease comprising administering to a subject a generic anti-PD-1 antibody and an anti-CTLA-4 antibody, classified in A61K 2039/507, for example.

VI. Claim 105, drawn to a method for preparing an anti-PD-1 antibody comprising a step of altering amino acid residues within the variable region(s) of the antibody, classified in C12N15/102.


4. Inventions of Groups I and II are different products.  The products are patentably distinct because their structures, physicochemical properties and/or mode of action are different, and they do not share a common structure that is disclosed to be essential for common utility.  Furthermore, they require non-coextensive searches in the scientific literature.  Therefore, each product is patentably distinct, and examination of these Inventions together would impose an undue burden.

Inventions of Groups III-VI are different methods.  The methods differ with respect to ingredients, which are patentably distinct because their structures, physicochemical properties and/or mode of action are different, and they do not share a common structure that is disclosed to be essential for common utility.  Furthermore, they require non-coextensive searches in the scientific literature, and are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.  The invention of Group III, in particular, encompasses methods of upmodulating and downmodulating an immune response, the latter being mutually exclusive with the method of Group IV.  Therefore, each method is patentably distinct, and examination of these Inventions would impose an undue burden.

The invention of Group I is related to inventions of Groups III and IV as product and process of using.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be 


5. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


6. The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.


7. Applicant is reminded that upon the cancellation of claims to non-elected inventions, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).


8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644